                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE NASH,

                            Plaintiff,                                ORDER
       v.
                                                                    17-cv-923-wmc
RICHARD NYBAKKE,

                            Defendant.


       Pro se plaintiff Willie Nash is proceeding in this lawsuit against defendant Captain

Nybakke on a claim related to his right to visitation from his mother. On December 27,

2019, the court issued an order giving Nash until January 15, 2020, to (1) renew his

motion for reconsideration as to the dismissal of the John Doe defendant, and/or (2)

respond to defendant’s motion for summary judgment and motion to dismiss. (Dkt. #35.)

The court has previously warned Nash that his failure to respond to defendant’s motions

would cause the court to grant defendant’s motions as unopposed and dismiss this lawsuit

with prejudice for failure to prosecute. (12/6/2019 Order (dkt. #33) 2.) Nash’s January

15, 2020, deadline has passed, and Nash has not sought reconsideration of the dismissal

of the Doe defendant, responded substantively to either of defendant’s dispositive motions

or communicated to the court in a way suggesting that he intends to continue litigating

this case.   At this juncture it is apparent that Nash has abandoned this lawsuit.

Accordingly, the court is granting defendant’s motion to dismiss for failure to prosecute

and dismissing this case with prejudice.




                                           ORDER

       IT IS ORDERED that:

       1) Defendant’s motion to dismiss for failure to prosecute (dkt. #30) is GRANTED.
2) Plaintiff’s claim in this lawsuit is DISMISSED with prejudice for failure to

   prosecute.

3) The clerk of court is directed to enter judgment in defendant’s favor and close

   this case.

Dated this 27th day of January, 2020.

                                  BY THE COURT:

                                  /s/

                                  WILLIAM M. CONLEY
                                  District Judge




                                        2
